Citation Nr: 0005926	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-17 036	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1952 to October 
1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997 and April 1999, on which 
occasions it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
lumbar spine is currently productive of not more than severe 
limitation of motion of the lumbar segment of the spine.  


CONCLUSION OF LAW

An evaluation in excess of 40 percent for service-connected 
traumatic arthritis of the lumbar spine is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and Part 4, Codes 5003, 5010, 5292 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection is currently in effect for traumatic 
arthritis of the lumbar spine, apparently the result of an 
injury in service.  

At the time of a period of Department of Veterans Affairs 
(VA) hospitalization for an unrelated medical problem in 
September 1994, the veteran gave a history of severe 
degenerative joint disease of the lumbar spine.  A physical 
examination conducted at that time showed muscle strength of 
5/5 in the veteran's lower extremities, bilaterally.  The 
veteran was able to walk without difficulty, and there was no 
evidence of any gross neurologic deficit.  The pertinent 
diagnosis was spinal stenosis.  

In November 1994, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a football injury to his back in 1954, at which 
time he allegedly sustained a chip fracture of the fifth 
lumbar vertebra.  Additionally noted was that, in 1989, the 
veteran retired due to an inability to work "because of back 
pain."  

On physical examination, there was some degree of muscle 
spasm on motion of the lumbar spine, but no scoliosis.  Range 
of motion measurements showed forward flexion to 80 degrees, 
backward extension to 10 degrees, bending to the left of 
10 degrees, and bending to the right of 25 degrees.  Rotation 
to the left was to 25 degrees, and to right 30 degrees.  
Neurologically, there was normal sensation to pinprick and to 
tuning fork in both lower extremities.  Tests of straight leg 
raising were negative on each side, and the patellar reflex 
was 1+ on each side.  At the time of evaluation, the Achilles 
(sic) was absent on both sides.  Radiographic studies of the 
lumbosacral spine showed first degree spondylolisthesis at 
the level of the 4th and 5th lumbar vertebrae, with advanced 
degenerative joint disease and spondylosis in the area from 
the 1st to the 3rd lumbar vertebrae.  Further noted was the 
presence of scoliosis of the lumbar spine associated with the 
aforementioned pathology.  The pertinent diagnoses were 
status post chip fracture of the fifth lumbar vertebra in 
1954; and chronic low back pain which had been worse in the 
past few years, but with no abnormalities in the lower 
extremities "except absent ankle jerks which might be normal 
in someone 67 years old."  

In a statement of August 1997, the veteran's private 
physician wrote that, when he saw the veteran in March 1989, 
lumbar spine films showed evidence of severe degenerative 
changes with marked facet hypertrophy and degenerative 
retrolisthesis in addition to other findings.  According to 
the veteran's physician, his spine had "clearly worsened," 
not only subjectively, but objectively.  Reportedly, the 
veteran now had not only severe back pain, but right leg 
pain, and a "giving out" at times of the right leg.  In the 
opinion of the veteran's physician, given the severe 
osteoarthritic and spondylolytic findings noted on 
radiographic studies of March 1989, they had "undoubtedly 
increased since then."  Further noted was that, in the 
opinion of the veteran's physician, the veteran was "entitled 
to 60 percent impairment of the lumbar spine."  

On VA fee-basis orthopedic examination in February 1998, the 
veteran denied any discrete muscle weakness or numbness in 
either lower limb.  Bowel and bladder function was similarly 
intact, with no incontinence.  According to the veteran, he 
could lift no more than a bag of groceries (that is, about 
20 pounds), which was his "carrying limit" as well.  
Reportedly, the veteran's low back pain remained 
intermittent, but was "definitely worse in severity and 
frequency."  

On physical examination, the veteran showed a slight antalgic 
gait on the right.  He was, however, able to heel and toe 
walk.  In the standing position, the veteran displayed a 
round back and round shoulders.  He was able to flex his low 
back to 60 degrees, and extend to 13 degrees, though with 
pain.  Right and left rotation was to 55 degrees.  At the 
time of evaluation, the veteran showed 11 degrees' lateral 
bending of the low back on the right, and 17 degrees on the 
left, in both instances with pain at the extremes of motion.  
There was mild tenderness at the lumbosacral junction, as 
well as over the left lumbar paraspinous and right 
lumbosacral paraspinous musculature.  Further noted was the 
presence of spasm over the left paraspinous lumbar 
musculature.  At the time of evaluation, the veteran 
displayed no tenderness over the sacroiliac joints, sciatic 
notches, or greater trochanter bursas.  Knee jerks and ankles 
jerks could not be elicited, and the Babinski sign was 
absent.  Motor strength and sensibility to light touch were 
intact in both lower limbs.  Tests of straight leg raising 
were to 65 degrees on the right with right buttock pain, and 
on the left to 85 degrees, with no pain.  

Lumbosacral spine series films showed degenerative 
lumbosacral spondylosis with degenerative fascia disease, as 
well as a Grade I L4 on L5 degenerative spondylolisthesis.  
There was degenerative disc disease, in particular, at the 
level of the 1st and 2nd and 2nd and 3rd lumbar vertebrae, as 
well as degenerative scoliosis of 16 degrees in the area from 
the 12th thoracic to the 4th lumbar vertebrae.  The pertinent 
clinical impression was degenerative lumbosacral spondylosis 
with degenerative fascia disease and degenerative disc 
disease with Grade I degenerative spondylolisthesis at the 
level of the 4th and 5th lumbar vertebrae.  

On subsequent VA orthopedic examination in October 1998, the 
veteran complained of an inability to lift anything more than 
a "shopping bag" since 1954.  Additional complaints included 
an inability to walk any distance beyond approximately 40 to 
50 yards, particularly if an incline was involved.  The 
veteran complained of lower back pain, as well as right leg 
pain which was primarily along the posterior aspect of his 
right thigh.  Further noted was a "burning and aching" pain 
in the back, and right leg discomfort.  According to the 
veteran, he currently utilized a back brace, which provided 
him some relief, as did massage, and the use of medication.  
The veteran reported that he performed flexion and extension 
exercises on a daily basis, and that these were "very 
helpful."  In addition, lying flat on his back for 
approximately 20 minutes tended to significantly relieve the 
veteran's low back and right posterior thigh pain.  

On physical examination, the veteran displayed a slow gait 
with no specific favoring on either side.  He was able to 
heel and toe walk.  The veteran's posture was within normal 
limits, and there was no asymmetry in the spinal musculature.  
The veteran displayed no skin changes, or tenderness to 
palpation in the lumbar spine.  He was able to forward flex 
to touch his fingertips to the superior aspect of his 
patellae, but extend to only 10 degrees "with complaints of 
pain."  Right and left lateral rotation was to 50 degrees, 
with 10 degrees of lateral bending on the right and 
17 degrees on the left.  In both instances, the veteran 
complained of pain limited to his back.  There was no point 
tenderness over the sacroiliac joints, or the superior aspect 
of the iliac crest.  However, the veteran did complain of 
some pain to palpation in the area of his right greater 
trochanter.  Muscle testing of the lower extremities revealed 
5/5 power with a complaint of pain on hip flexion and 
extension.  There was no Babinski response and no clonus.  
Deep tendon reflexes were 2+ for knee and ankle jerk, as well 
as triceps, biceps, and brachial radialis.  Tests of straight 
leg raising showed an active straight leg raise on the left 
to 90 degrees, and on the right to approximately 60 degrees, 
with pain in the low back and right greater trochanter.  
Passive straight leg raising was to 90 degrees on the left 
with no complaint, and to approximately 70 degrees on the 
right, again with pain localized in the lumbar area and in 
the right greater trochanter.  The clinical assessment was of 
anterior subluxation associated with disc protrusion and 
hypertrophic changes causing severe spinal stenosis at the 
level of the 4th and 5th lumbar vertebrae, associated with 
severe narrowing of the neural foramina, bilaterally at that 
level, but no compression fracture of L5 "per se."  

On VA outpatient orthopedic evaluation in mid-September 1999, 
the veteran gave a history of back pain since 1954, at which 
time he sustained a "football injury."  The clinical 
impression was of spinal stenosis and degenerative joint 
disease.  

During the course of a VA orthopedic examination in late 
September 1999, it was noted that the veteran's medical 
records and claims folder were available, and had been 
reviewed.  According to the veteran, he had experienced 
"ongoing back pain" since the time of an inservice football 
injury in 1954.  He additionally stated that he had worn a 
back brace "almost continually" for many years, and currently 
experienced 4/10 intermittent back pain in the region of the 
right sacroiliac joint on a daily basis.  The veteran 
complained of a daily burning-type pain radiating from his 
right sacroiliac region along the posterior aspect of his 
right thigh to the level of the knee, but not beyond the 
knee.  The veteran stated that his pain was made worse on 
those occasions when he would attempt to carry more than 
20 to 25 pounds, or to sit more than 20 minutes or stand more 
than one hour.  According to the veteran, he was able to walk 
on a flat surface for 1/2 to 1 mile before experiencing an 
exacerbation of pain, though if he attempted to walk up an 
incline, he experienced right lower extremity pain, as well 
as fatigue and numbness.  Although there were no specific 
activities which the veteran was no longer able to perform, 
he had found it necessary to modify his method of performing 
chores, such as switching to a riding lawn mower as opposed 
to a push lawn mower.  The veteran was able to drive, but was 
limited to driving only 20 to 30 minutes at a time due to 
back pain.  He was additionally able to dress, and to bend 
over to tie his own shoes.  According to the veteran, his 
pain was relieved with various topical liniments such as 
Aspercreme.  In addition, he sometimes applied warm packs to 
his back in order to relieve pain.  The veteran commented 
that he took Tylenol 3 to 4 times per week in order to help 
relieve his back pain.  At the time of evaluation, the 
veteran denied use of a wheelchair, cane, or crutches, and 
likewise denied any problems with bowel or bladder 
incontinence.  



On physical examination, the veteran appeared in no distress.  
He showed a slightly kyphotic posture, but with no 
significant scoliosis.  When moving, the veteran showed some 
guarding of his back, but no significant limp, and a normal 
heel strike.  Examination of the veteran's vertebral column 
showed a slight lordosis of the lower thoracic and upper 
lumbar spine, with tenderness on percussion.  There was right 
sacroiliac joint tenderness to palpation, though no gluteal 
or left sacroiliac joint tenderness.  The paraspinal muscles 
appeared symmetrical, and no fasciculations were appreciated 
either before or after range of motion testing.  Tests of 
straight leg raising were negative in the sitting position to 
90 degrees on the left, and positive at 67 degrees on the 
right, with exacerbation of right sacroiliac joint pain.  
Lumbar flexion was to 32 degrees, fingertips only to the 
patellae.  Extension was to 12 degrees, limited by pain.  
Lateral flexion was to 17 degrees on the right, and to 
21 degrees on the left, also limited by pain.  Motor strength 
was 5/5 on the left, and 3+/5 on the right with fatigability.  
At the time of evaluation, the veteran demonstrated normal 
heel and toe ambulation.  Light tough and pinprick were 
intact in all lower extremity regions.  The vibratory sense, 
though absent in the bilateral great toes, was present in the 
medial malleolus, bilaterally.  Proprioception was likewise 
intact, bilaterally.  The patellar reflexes were negative, 
bilaterally, on multiple attempts, and ankle jerks were 1+ 
bilaterally, with plantar flexion equivocal on the left, and 
downgoing on the right.  At the time of evaluation, the 
veteran demonstrated a full squat and recovery without upper 
extremity assistance.  In addition, the veteran's vertebral 
column showed no evidence of spasm following range of motion 
testing.  The pertinent diagnosis was lumbar degenerative 
disc disease with spinal stenosis.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected traumatic arthritis of the lumbar spine.  
In pertinent part, it is contended that various 
manifestations of the veteran's service-connected lumbar 
spine disability are more severe than currently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 40 percent schedular evaluation presently 
assigned.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In addition to the above, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1998).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  In that regard, inquiry must be 
directed to considerations of more or less movement than 
normal, weakened movement, excess fatigability, and 
incoordination, as well as pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (1998).  

In the case at hand, the veteran is in receipt of a 
40 percent evaluation based on severe limitation of motion of 
the lumbar segment of his spine.  This represents the maximum 
schedular evaluation available based upon limitation of 
motion of the lumbar spine.  38 C.F.R. Part 4, Code 5292 
(1998).  In order to warrant an increased evaluation, there 
would, of necessity, need to be demonstrated that the 
presence of deformity of a vertebral body, or, in the 
alternative, either ankylosis, or severe intervertebral disc 
syndrome.  38 C.F.R. Part 4, Codes 5285, 5289, 5293 (1998).  

In that regard, and as noted above, at the time of a VA fee-
basis orthopedic examination in February 1998, there was only 
mild tenderness at the lumbosacral junction of the veteran's 
spine, and no tenderness whatsoever over the sacroiliac 
joints, sciatic notches, or greater trochanter bursae.  Motor 
strength and sensibility to light touch were intact in both 
lower limbs, and the veteran was able to both heel and toe 
walk.  Low back pain, while described as "definitely worse in 
severity and frequency," nonetheless remained "intermittent."  

The Board acknowledges that, at the time of the 
aforementioned VA fee-basis examination, both knee and ankle 
jerks apparently could not be elicited.  However, on more 
recent VA orthopedic examination in October 1998, deep tendon 
reflexes were 2+ for both knee and ankle jerks, as well as 
the triceps, biceps, and brachial radialis.  Muscle testing 
of the veteran's lower extremities, while yielding complaints 
of pain, showed 5/5 power on both hip flexion and extension.  
The clinical conclusion was of anterior subluxation 
associated with disc protrusion and hypertrophic changes 
resulting in severe spinal stenosis at the level of the 4th 
and 5th lumbar vertebrae, but no L5 compression fracture 
"per se."  

The Board observes that, as of the time of a recent VA 
orthopedic examination in late September 1999, the veteran's 
paraspinal muscles appeared symmetrical, with no 
fasciculations either before or after range of motion 
studies.  Light touch and pinprick sensation were intact in 
all lower extremity regions, and proprioception was intact, 
bilaterally.  Ankle jerks were 1+ bilaterally, and the 
veteran was able to demonstrate a full squat and recovery 
without upper extremity assistance.  At the time of 
evaluation, the veteran's vertebral column showed no evidence 
of spasm following range of motion testing.  

The Board concedes that, as a result of the veteran's 
service-connected arthritis of the lumbar spine, he may 
experience certain limitations and/or restrictions in his 
daily activities.  This is borne out by the fact that, at the 
time of the aforementioned examination in September 1999, the 
veteran stated that he had found it necessary to change from 
a "push" to a "riding lawn mower."  Nonetheless, based on the 
entire evidence of record, the Board is of the opinion that 
current manifestations of the veteran's lumbar spine 
disability falls short of those required for an increased 
rating.  More specifically, at present, there exists no 
evidence of pronounced intervertebral disc syndrome 
characterized by demonstrable muscle spasm or an absent ankle 
jerk.  38 C.F.R. Part 4, Code 5293 (1998).  Nor is there 
evidence of ankylosis of the lumbar spine, or of any 
demonstrable deformity of a vertebral body which would 
warrant an increased rating.  38 C.F.R. Part 4, Codes 5285, 
5289 (1998).  

As noted above, the veteran is currently in receipt of the 
maximum schedular evaluation available based on limitation of 
motion of the lumbar segment of his spine.  38 C.F.R. Part 4, 
Code 5292 (1998).  That evaluation contemplates any pain 
associated with the veteran's service-connected lumbar spine 
disability, in that the veteran's pain is primarily 
responsible for his current limitation of motion. 38 C.F.R. 
Part 4, Code 5292 (1998).  In the opinion of the Board, 
current manifestations of the veteran's service-connected 
lumbar spine disability are adequately represented by the 
40 percent evaluation presently in effect.  An extraschedular 
rating is not in order, inasmuch as the veteran's lumbar 
spine disability does not present an unusual or exceptional 
disability picture sufficient to warrant the assignment of 
such an evaluation.  


ORDER

An evaluation in excess of 40 percent for service-connected 
traumatic arthritis of the lumbar spine is denied.  


(Continued on Next Page)


		
	S. F. Sylvester
	 Acting Member, Board of Veterans' Appeals




 

